Case: 10-20088     Document: 00511176343          Page: 1    Date Filed: 07/16/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            July 16, 2010

                                     No. 10-20088                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



RUTH ELLEN STOEVER,

                                                   Plaintiff - Appellant
v.

TECH USA; BECK DISASTER RECOVERY, INC.; SAIC,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                     for the Southern District of Texas, Houston
                               USDC No. 4:09-CV-2779


Before JOLLY, STEWART, and ELROD, Circuit Judges..
PER CURIAM:*
        Ruth Ellen Stoever, pro se, appeals the dismissal of her employment
discrimination claims against Tech USA (“Tech”), Beck Disaster Recovery, Inc.
(“Beck”), and SAIC.
        In September 2008, Stoever signed an employment agreement with Tech
to work as a temporary employee on assignment to Beck on a recovery project




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-20088    Document: 00511176343      Page: 2   Date Filed: 07/16/2010

                                  No. 10-20088

following Hurricane Ike. The employment agreement contained a provision for
mandatory arbitration.
      After Stoever’s employment with Tech was terminated, she filed a
complaint against Tech and Beck in federal court, alleging discrimination on the
basis of gender, age, and race. She later amended the complaint to add SAIC as
a defendant, alleging that because Beck is a wholly owned subsidiary of SAIC,
SAIC has the same obligations as Beck.
      Tech and Beck moved to stay the action, and/or to compel arbitration or,
in the alternative, to dismiss the complaint because all of Stoever’s claims are
subject to mandatory arbitration based on the arbitration provision in her
employment agreement. SAIC moved to dismiss for failure to state a claim upon
which relief could be granted. It argued in its motion that Stoever’s allegations
were factually incorrect and that, even if correct and proven, it could not be held
liable for Beck’s actions in the absence of any allegation that corporate
formalities were not observed.
      The district court conducted a hearing on the motions, during which the
court patiently questioned Stoever about the basis for her allegations and her
opposition to the motions to dismiss. At the conclusion of the hearing, the court
gave Stoever a week to present additional evidence in opposition to the motions.
After considering the additional evidence she presented, the district court
granted the motions and dismissed Stoever’s complaint with prejudice.
      On appeal, Stoever’s arguments, construed liberally, do not challenge the
basis for the district court’s rulings. Instead, they are focused primarily on the
merits of her employment discrimination claims and on factual disputes
unrelated to the enforceability of the arbitration provision in the employment
agreement that she signed. Furthermore, she does not present any basis upon
which SAIC could be held liable for any actions of Beck.



                                        2
  Case: 10-20088    Document: 00511176343   Page: 3   Date Filed: 07/16/2010

                               No. 10-20088

      The district court did not err by granting the motions to dismiss.
Accordingly, its judgment is
                                                                 AFFIRMED.




                                     3